Citation Nr: 1115082	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for prostate cancer.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for prostate cancer.  

The Veteran was scheduled for a hearing before the a Veterans Law Judge in April 2011; however, in a March 2011 correspondence, he indicated that he could not attend the hearing scheduled and that he wished to have his case forwarded to the Board for a decision.  The Board construes such statements as a withdrawal of his request for a hearing, and this decision is made without the benefit of a hearing on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was diagnosed with prostate cancer in September 2006 after a biopsy was performed.  The Veteran underwent a left pelvic adenoectomy and radical prostatectomy in January 2007 in order to remove the prostate cancer.  

In statements to the Board, the Veteran has indicated that during his time in service he served in Okinawa, Japan, in 1958, at which time several Marines contracted Japanese Encephalitis from mosquitoes.  He stated that at that time the base he was at was sprayed with insecticides containing DDT in order to eradicate the mosquitoes.  Additionally, the Veteran was issued an aerosol container of DDT and was told to spray his bunk and mosquito net every day for a month.  The Veteran avers on appeal that this exposure to DDT on a continuous basis for a month during service resulted in his prostate cancer.

Initially, the Board notes that DDT is not a noted herbicide agent under the applicable regulations for presumptive service connection.  See 38 C.F.R. § 3.307(6)(1) (2010).  Thus, there can be no presumption of service connection in this case.  However, the Veteran has submitted several internet articles demonstrating a link between DDT and prostate cancer.  Additionally, the Veteran has submitted a July 2008 letter from his private physician, T.M.K., MD, which echoed the above noted contentions by the Veteran as to exposure to DDT during military service.  His letter additionally noted that in 1972 items containing DDT were banned from the United States because of demonstrated adverse health effects in animals and humans, including a positive association between DDT and prostate cancer.  As a result of this information, Dr. T.M.K. concluded that the Veteran's "DDT exposure [in service] is a possible contributing factor in the eventual development of his prostate cancer." (emphasis added).

The Board notes that Dr. T.M.K.'s opinion only notes that the Veteran's prostate cancer was "possibly" caused by DDT exposure in service.  Such an opinion is speculative and inconclusive in nature and therefore cannot fulfill the nexus requirement in this case.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  However, the evidence of record, including Dr. T.M.K's July 2008 letter and the internet articles, do raise a reasonable possibility of an association to DDT exposure causing prostate cancer.  Accordingly, the Board must remand for a VA examination in order to determine whether the Veteran's prostate cancer is related to DDT exposure in service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Also, the Board notes that the Veteran's service personnel records are not of record and a PIES request from July 2006 indicates that such were unavailable at the National Personnel Records Center (NPRC) at that time.  Those records may potentially be relevant in this case to demonstrate the Veteran served in Okinawa and to potentially corroborate his lay evidence as to exposure to DDT during military service at Camp Courtney in Okinawa, Japan.  Moreover, it has not been determined that further attempts to obtain those records would be futile; accordingly, on remand, further attempts to obtain those records should be made.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's service personnel records through official sources.  If the records are unavailable and further attempts would be futile, the claims file should be so annotated and the Veteran notified of such.

2.  Ask the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to confirm exposure to DDT and other chemical insecticides and/or incidents of Japanese Encephalitis at Camp Courtney in Okinawa, Japan, during the Veteran's deployment.  Specific dates should be gleaned from the Veteran's service personnel records if found, or the Veteran should be asked to provide more specific information as to dates of exposure during service.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA urological examination in order to determine whether the claimed prostate cancer is due to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should opine whether the Veteran's prostate cancer more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or as the result of military service.  The examiner should specifically discuss the Veteran's lay evidence of DDT exposure during service in Okinawa, the internet articles noting a correlation between DDT exposure and prostate cancer, and the July 2008 letter from Dr. T.M.K. noting DDT exposure in service as a possible contributing factor to the Veteran's prostate cancer development.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the claims for service connection of prostate cancer.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

